Citation Nr: 1644149	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-13 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1952 to March 1955.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction of the Veteran's appeal has been transferred to the RO in Atlanta, Georgia.

In October 2015, the Veteran appeared at a hearing held at the St. Petersburg RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
In December 2015, the Board remanded the Veteran's claim for additional development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The probative evidence of record demonstrates that the Veteran's peripheral neuropathy of the right lower extremity is productive of no more than mild incomplete paralysis of the external popliteal nerve.

2. The probative evidence of record demonstrates that the Veteran's peripheral neuropathy of the left lower extremity is productive of no more than mild incomplete paralysis of the external popliteal nerve.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.124a, Diagnostic Code 8521 (2015).

2. The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.124a, Diagnostic Codes 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decisions on appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's December 2015 remand, the AOJ contacted the Veteran to clarify whether he still desired a hearing before RO personnel, obtained and associated all outstanding VA treatment records, and provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner.  There is no indication from the Veteran or his representative that he still desired a hearing before RO personnel.  The AOJ then issued a supplemental statement of the case in March 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Analysis

The Veteran's peripheral neuropathy of the right and left lower extremities is currently rated under Diagnostic Code 8521, which provides ratings for paralysis of the external popliteal nerve (common peroneal). Under Diagnostic Code 8521, a 10 percent rating is assigned for mild incomplete paralysis of the external popliteal nerve. A 20 percent rating is assigned for moderate incomplete paralysis. A 30 percent rating is assigned for severe incomplete paralysis. A 40 percent rating is assigned for complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. 38 C.F.R. § 4.124a, Diagnostic Code 8521.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a.

The Board notes that words such as "slight," "moderate", and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

The Veteran's peripheral neuropathy disabilities are currently evaluated at 10 percent for the right lower extremity and 10 percent for the left lower extremity. 

As an initial note, the Board observes that the Veteran has received VA treatment and prescription medication for his peripheral neuropathy disabilities.

The Veteran was afforded a VA examination for his peripheral neuropathy disabilities in July 2008. The Veteran reported symptoms of numbness, tingling, and discoloration of his feet. He also reported constant or near constant aching pain involving the arches of his feet, which was worse at night or in cold weather. There was also moderate tingling sensation in both feet. The Veteran's skin examination was normal. The reflex examination yielded hypoactive results for ankle jerk testing. There was decreased sensation to light touch and pain in both feet. Position sense was normal. Examination of right and left foot joints and X-rays of both feet produced normal results.

An April 2010 VA treatment report indicates that the Veteran was seen at the podiatry clinic. The Veteran denied any paresthesia or anesthesia of the feet and noted that he was taking medication nightly for pain. Examination of the feet showed that his skin was warm and dry. The Veteran's pulses were full and no chronic changes were noted. The impression was "fungal nails/neuropathy."

A July 2010 VA addendum report reveals that the Veteran underwent a noninvasive vascular testing and lower extremity arterial study. Test results demonstrated "adequate arterial pulsatility of both halluces." 

Additional VA reports show that the Veteran received periodic follow-up treatment for his peripheral neuropathy disabilities. For instance, a March 2011 report states that the Veteran's neuropathy was stable. In an April 2011 consultation, the Veteran again denied any paresthesia or anesthesia of the feet and it was noted that both feet are doing better and his neuropathy was not causing new problems. A January 2013 report states that the Veteran's "neuropathy [is] well controlled with tramadol/ gabapentin, [taken only] at night, when it bothers him." A July 2014 report notes that the Veteran complained of additional foot pain. A November 2014 report indicates that the Veteran's neuropathy medication was changed. A December 2015 VA treatment record states that the Veteran's neuropathy is "well controlled."

In October 2015, the Veteran testified that his feet become extremely cold and hurt when he tries to sleep at night. The Veteran complained of some additional numbness and cramping in his feet. The Veteran stated that colder temperatures cause his feet to become numb and that he relocated from New Jersey to Florida to be in a warmer climate. 

Pursuant to the Board's December 2015 remand, the Veteran underwent another VA examination in February 2016. The examiner remarked that the Veteran's peripheral neuropathy causes pain when it is cold, with no symptoms in warm weather. Peripheral neuropathy symptoms included moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in both right and left lower extremities. Muscle strength testing and reflex examinations were normal. The sensory examination yielded decreased sensation in the feet and toes. There were no trophic changes and the Veteran's gait was normal. The examiner noted there was mild incomplete paralysis of the external popliteal (common peroneal) nerve of the right and left lower extremities. The examiner stated that the Veteran's peripheral neuropathy does not impact the Veteran's ability to work.

The Board finds that the probative evidence of record, including the VA treatment records and VA examinations, demonstrates that the Veteran's peripheral neuropathy of the right and left lower extremities, at worst, was productive of mild neurological manifestations. The Veteran's VA treatment records indicate that the Veteran consistently denied any paresthesia or anesthesia of the feet and his peripheral neuropathy was well controlled with medication. In the July 2016 VA examination, the Veteran's peripheral neuropathy symptoms included moderate intermittent pain, mild paresthesias and/or dysthesias and mild numbness of the right and left lower extremities. Muscle strength testing and reflex examinations were normal.

The Board also recognizes that occasionally loss of sensation has been noted and that the February 2016 VA examiner described the Veteran's pain symptoms as moderate. The Board finds that a higher rating for 20 percent is not warranted absent constant, more severe sensory findings, including constant loss of sensation, pain, and numbness and tingling that result in a greater functional impact. The Board concludes that the evidence does not indicate that the Veteran's neuropathy more closely approximates moderate neuropathy as the limitation appears to be solely sensory and does not involve motor loss. Further, it appears limited to his feet below the ankle area. As numbness, tingling, and pain are contemplated by a 10 percent evaluation for mild bilateral lower extremity, the Board finds that VA examination results are consistent with the 10 percent evaluation for neuropathy of the left lower extremity and the right lower extremity. As such, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's left lower extremity or right lower extremity neuropathy disability. 

Finally, there is no evidence of severe incomplete paralysis or complete paralysis of the external popliteal nerve; complete foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of the foot lost, adduction weakened; anesthesia covers entire dorsum of the foot and toes. The nerves involved all appear to be normal. Therefore, a separate rating for the other individual nerves of the left leg or the right leg under their appropriate diagnostic code is not warranted.

The Board acknowledges a September 2016 statement  from the Veteran's representative which contends that the February 2016 VA examination was "inadequate due to it not addressing or adequately evaluating [the Veteran's] disability and [the] functional loss in colder weather...experienced by the Veteran for at least half the year." The Board interprets this contention as an argument pursuant to Ardison v. Brown, 6 Vet. App. 405 (1994) that the Veteran should be scheduled for a VA examination during a time when he is suffering from a flare up of his peripheral neuropathy in colder weather. In Ardison, the United States Court of Veterans Appeals (Court) held that where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than in inactive, phase. Ardison, 6 Vet. App. at 407-08. However, in Voerth v. West, the Court distinguished Ardison finding it inapplicable where a Veteran's disability, in its recurrent state, did not affect his or her employability and the worsened condition did not last more than a few days. Voerth v. West, 13 Vet. App. 117, 122-23 (1999). In the present case, the Veteran's apparent flare ups arise when temperatures drop below approximately 60 degrees. The Board notes that the Veteran presently resides in Largo, Florida, where the average temperature remains above 60 degrees for the entire year, with average minimum low temperatures dipping below 60 degrees only in the late winter months. Given that the Veteran lives in the warm climate of Florida and his overall symptoms described above, the Board finds that any claimed functional loss experienced by the Veteran in colder temperatures is a temporary exacerbation that does not last more than a few days.  Moreover, it is noted that the most recent examination was conducted in February, when presumably there would be more symptoms, if they were to be present in cold weather.

In sum, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent, each, for the Veteran's right lower extremity peripheral neuropathy or for the left lower extremity peripheral neuropathy. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher evaluation, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

All Rating Claims 

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised. The Veteran has not alleged that he is unable to work due to his peripheral neuropathy or other service-connected disabilities. Therefore, the Board finds that the issue of entitlement to TDIU has not been reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board has also concluded that the schedular criteria contemplate the symptoms demonstrated as to the Veteran's peripheral neuropathy of the right and left lower extremities. Thus, there is no basis for referring the matter to the Director of Compensation service, nor is it otherwise contended that extraschdular consideration is warranted. 38 C.F.R. § 3.321 (2015); see also Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


